Citation Nr: 1422396	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for skin disability, including skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from March 1952 to March 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine on behalf of the RO in Detroit, Michigan.

The Veteran has indicated that he no longer desires either a Board hearing or RO hearing on this matter.

Due to their duplicative nature, the issue of entitlement to service connection for skin cancer and entitlement to service connection for residuals of sunburn have been combined and recharacterized as entitlement to service connection for skin disability, including skin cancer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A private physician has linked the Veteran's skin cancer to his military service.


CONCLUSION OF LAW

Service connection for skin cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.  In the same manner, evidence pertinent to the matter on appeal was received subsequent to the September 2013 supplemental statement of the case.  While the Veteran has not waived initial RO consideration of this evidence, in light of the decision to grant the Veteran's claim further delay in this case would serve no useful purpose.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran has indicated (including in an October 2008 statement) that he was exposed to the sun "most of the time" while serving as a Gunners Mate during service.  Service medical records contain no diagnoses of skin disability.  

Records reflect that the Veteran has been assessed with non-melanoma skin cancers since at least 1997.

In a November 2013 letter, the Veteran's private physician (GM, MD, PhD) indicated that the Veteran had an extensive history of basal and squamous cell carcinomas affecting sun exposed areas of his body, necessitating Mohs surgery for removal.  Dr. GM then stated as follows:

Basal cell and squamous cell carcinoma are the most common forms of skin cancer and are each a product of years of cumulative sun-exposure.  One of the most significant risk factors for developing these malignancies is time spent outdoors without sun protection, particularly in fair-skinned individuals.  During his service, [the Veteran] spent extensive periods of time in the Pacific ocean, resulting in significant increase in skin cancer risk.

After reviewing his medical and service records I have come to the conclusion that [the Veteran's] service in the military had a large contribution to his development of multiple skin cancers.

After a review of the evidence of record, the Board finds that service connection for skin cancer should be granted.  Considerable attention is given to Dr. GM's November 2013 opinion that has essentially indicated that the Veteran's skin cancer was likely due, at least in significant part, to extensive sunlight exposure during active service.  As for its probative value, Dr. GM's November 2013 opinion was based on a review of the Veteran's pertinent medical records and contained a sound explanation and rationale as to why the Veteran's skin cancer was likely related to his active service.  Further, Dr. GM's opinion is essentially uncontradicted and in fact is bolstered by the opinion contained in the VA rheumatologist's September 2009 letter.  In that letter, the rheumatologist who reported that the Veteran was on deck while in active duty, and the "combination of excessive sun exposure and medications used to treat rheumatoid arthritis contributed to the development of facial skin cancers." Moreover, the Board notes that a the March 2011 VA physician's discussion reveals that the examiner made no real conclusion about whether the Veteran's skin cancer was associated with his active service, merely noting that medical literature suggests that adult sun exposure may be more important to onset of skin cancer than childhood exposure.

Resolving any doubt in the Veteran's favor, service connection for skin cancer is warranted.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for skin cancer is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


